Citation Nr: 1456878	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 21, 2009, for the grant of service connection for bronchitis, to include whether there was clear and unmistakable error (CUE) in April 1990, December 2002, and May 2006 rating decisions that denied service connection for asthmatic bronchitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1970 and from June 1971 to July 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in April 2014 so that the RO could adjudicate the Veteran's contentions regarding CUE in prior rating decisions, dated in April 1990, December 2002, and May 2006.  This was accomplished in a September 2014 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for asthmatic bronchitis were denied by the RO in April 1990, October 2001, December 2002, and May 2006; the Veteran did not appeal the denials and they became final.  

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in April 1990, December 2002, or May 2006, or that the RO incorrectly applied statutory or regulatory provisions extant at those times, such that the outcome of the claim would have been manifestly different but for the error.  

3.  The Veteran's claim to reopen the previously denied claims for entitlement to service connection for bronchitis was received by VA on October 21, 2009; there is no document in the claim file received after May 2006 and prior to October 21, 2009, that can be construed as a claim, formal or informal, to reopen a previously denied claim for service connection for bronchitis.  


CONCLUSIONS OF LAW

1.  The April 1990, December 2002, and May 2006 RO decisions that denied entitlement to service connection for asthmatic bronchitis did not contain CUE. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2014).
 
2.  The criteria for an effective date earlier than October 21, 2009, for the award of service connection for bronchitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the determinative facts in a claim for CUE are the facts and the law at the time of the prior adjudication.  Consequently, the general duties to notify and assist are not applicable.  With regard to a claim for EED, the United States Court of Appeal for Veterans Claims has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  


Legal Criteria

Previous determinations, on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2014).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2014).  

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2014).  

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Analysis

Historically, the Veteran's initial claim for entitlement to service connection for several disabilities, not including a respiratory disorder, was received in August 1989.  During a January 1990 VA compensation examination, the Veteran reported for clinical purposes that he had a childhood history of asthmatic bronchitis and a diagnosis of history of asthmatic bronchitis, pending pulmonary function tests (PFTs) was rendered.  PFTs conducted in January 1990 showed normal spirometry.  An April 1990 rating decision that addressed the issues for which service connection had been claimed in August 1989 included a recitation in the body of the decision of the Veteran's history of childhood asthmatic bronchitis, stating that there were no particular findings at this time; but this disability was not formally listed as an issue at that time.  The May 1990 notice did include the issue among the denials, to which he did not submit a timely appeal.  The Veteran contends that there was CUE in this denial.

The record shows that the Veteran claimed service connection for bronchitis in January 1999 and February 2000 and that, in October 2001, the RO denied service connection for asthmatic bronchitis.  The rating decision found that an October 2000 VA outpatient treatment record documenting chronic obstructive pulmonary disease (COPD) was cumulative in nature and not new and material evidence upon which the previous claim could be reopened.  The Veteran again claimed service connection for bronchitis in October 2002, which was denied in a December 2002 rating decision that again found that new and material evidence had not been received to reopen the claim.  The Veteran has claimed CUE in the December 2002 decision.  

In April 2006, the Veteran again submitted a request for service connection for bronchitis.  By rating decision in May 2006, the RO found that the evidence received in connection with this application, consisting of duplicate service treatment records (STRs), was not new and material such that the claim could be reopened.   The Veteran was again notified, but did not file a timely appeal.  The Veteran has claimed CUE in the May 2006 decision.  

On October 21, 2009, the Veteran's most recent claim of service connection for bronchitis was received by VA.  Among the evidence received in connection with this claim was an affidavit from the Veteran's mother, who indicated that he had not had asthmatic bronchitis prior to service, a May 2009 medical statement from a VA physician that included an opinion that the Veteran's bronchitis was related to service, and an April 2010 VA examination that included an opinion establishing a nexus with service.  By rating decision dated in August 2010, it was found that new and material evidence had been received to reopen the claim of service connection for bronchitis.  After review of the Veteran's STRs, which showed treatment during service for bronchitis, service connection was granted for this disability, with an effective date of October 21, 2009.  

During the Board hearing before the undersigned in January 2012, the Veteran testified that he believed that the effective date of the award of service connection should date back to his initial claim of service connection in 1990.  He asserted that the finding of preexistence of service was error.  

 For the reasons that follow, the Board concludes that the evidence of record is against a finding that there was CUE in the April 1990, December 2002, or May 2006 RO decisions.  

As noted, the Veteran's initial claim for compensation benefits did not include a formal claim of service connection for a respiratory disorder.  The Veteran's STRs are associated with the claims file and show that the Veteran gave a history of having had asthma prior to his entry into active duty.  In addition, as noted, VA examination in January 1990 showed asthmatic bronchitis by history only and PFTs were normal.  The April 1990 decision noted the Veteran's report of preexisting asthma, but the decision was based on the VA examination that showed no findings of a chronic respiratory disorder.  

Regarding the RO decisions in December 2002 and May 2006, the Board notes that these denials were on the basis that new and material evidence had not been received to reopen the previously denied claim.  Review of the evidence received at the time of those denials shows that it was, in fact, not new and material such that the claim should not have been reopened.  The 2002 denial was based on the fact that the treatment record demonstrating COPD was cumulative in nature and the 2006 denial was based on the fact that duplicate STRs had been submitted.  

No disability was demonstrated at the time of the April 1990 RO decision and the evidence received at the time of the 2002 and 2006 RO decisions was cumulative or duplicative in nature.  Moreover, there was no indication at the time of any of these decisions of a clinical opinion which indicated that the Veteran had a chronic respiratory disability causally related to, or aggravated by, active service.  Disagreements as to how facts are weighed do not constitute CUE.  Russell, 3 Vet. App. at 313-14.  As noted above, CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels a conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1994).  

A claim for CUE cannot be based on the inadequacy of a VA examination or a breach of a duty to assist.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994), Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), Caffrey 6 Vet. App. at 377.  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).  The evidence reflects that the RO considered the facts in evidence at the time of its denials in 1990, 2002, and 2006, and correctly applied the law; thus there was no CUE.  

As there was no CUE in the prior decisions, an effective date must be based on the date of receipt of claim upon which service connection was granted, in this case on October 21, 2009, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  See also 38 C.F.R. § 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).   

While the Veteran contends he has had bronchitis since service, service connection could not have been granted by the RO prior to receipt of a claim and evidence showing that the disability was causally related to service.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  

The Veteran did not appeal the denials of his claim in 1990, 2001, 2002, or 2006; and there was no CUE in the 1990, 2002, or 2006 decisions; therefore, the effective date awarded in the present case must be based on VA's receipt of the next claim, which was on October 21, 2009.  Hence, the presently assigned effective date is appropriate and there is no basis for an award of service connection for bronchitis prior to that date.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than October 21, 2009, for the grant of service connection for bronchitis, to include whether there was CUE in April 1990, December 2002, and May 2006 rating decisions that denied service connection for asthmatic bronchitis, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


